DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
4.	The drawings are objected to because of the following. 
Regarding claims 5-6, in lines 2 recites “a Taper shape”, applicants specification recites a taper shape only in the summary paragraph, a proper designation of taper shape in in figures and specification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102 as being anticipated by Endo (EP3640659A1).
Regarding claim 1, Endo discloses a magnetic sensor (see fig. 1a. (1)) comprising: 
a non-magnetic substrate (see fig. 1b (10)); 
a sensitive element (see fig. 1b (30)) provided on the substrate (see fig. 1b (10)), including a soft magnetic material (see fig. 1b (105)), having a longitudinal direction (see fig. 1b long side of 31 (105)) and a short direction (see fig. 3b width side of 31 (105)), provided with uniaxial magnetic anisotropy in a direction intersecting the longitudinal direction (see [0006] a sensitive part including a sensitive element that is configured with a soft magnetic material and is disposed to face the thin film magnet, the sensitive element having a longitudinal direction in which a magnetic flux generated by the thin film magnet passes through and a short direction, having uniaxial magnetic anisotropy in a direction that crosses the longitudinal direction), and sensing a magnetic field by a magnetic impedance effect (see [0017] sensor uses a magnetic impedance effect element); and 
a protrusion part (see fig. 2e (area marked (105) extending from (31 as shown in fig. 1b))) including a soft magnetic material (see fig. 2e (105) [0020] (a soft magnetic material layer 105)) and protruding from an end portion in the longitudinal direction of the sensitive element (see fig. 2e (area marked (105) extending from (31 as shown in fig. 1b, see [0021] reed-shaped sensitive elements 31))).

    PNG
    media_image1.png
    714
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    357
    media_image2.png
    Greyscale

Regarding claim 2, Endo further discloses wherein the protrusion part protrudes in the longitudinal direction (see fig. 2e (area marked (105) extending from (31 as shown in fig. 1b, see [0021] reed-shaped sensitive elements 31))).
Regarding claims 3, 4, Endo further discloses wherein the sensitive element has a wide shape at the end portion in the longitudinal direction (see fig. 1A (the area of (40) facing end portion of 30 right across 33b)), the wide shape having a width in the short direction that is wider than a width in the short direction at a center portion in the longitudinal direction (see fig. 1A (the inclined and short flat end facing 30 is wider than the width of 30 in long direction)).
Regarding claims 5-6, Endo further discloses wherein the sensitive element has a taper shape that is narrowed from the wide shape toward the center portion (see fig. 1A (the inclined and short flat end facing 30 is wider than the width of 30 in long direction)).
Regarding claims 7-12, Endo further discloses wherein the protrusion part has a width equal to a maximum width in the short direction of the sensitive element (see fig. 2E, the extended part labeled 105 having same width as 31 which is the long rod type area next to 202).
Regarding claim 13, the structure recited is intrinsic to the method recited in claim 1, as disclosed by Endo (EP3640659A1) as the recited structure will be used during the normal operation of the apparatus, as discussed above with regard to claim 1, Endo further discloses a plurality of sensitive elements arranged in a short direction with gaps (see FIG. 1A (multiple rows of 31)),.., a connection part connecting end portions in the longitudinal direction of the sensitive elements that are adjacent in the short direction (see fig. 2e via 202).

Regarding claim 14, Endo further discloses Endo further discloses wherein the connection part includes a plurality of connection parts (see fig. 1A ((32))), and the plural sensitive elements are windingly connected in series by the plural connection parts (see fig. 1A (31 connected to 32)).
Examiner Notes
6.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeyen (U.S. Publication 20150028863) discloses A microfabricated magnetic field transducer uses a magnetically sensitive structure in combination with one or more permeable magnetic flux guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858